Citation Nr: 1036913	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
disturbances, to include sleepwalking and insomnia.     

2.  Entitlement to service connection for bilateral hearing loss.   


WITNESSES AT HEARING ON APPEAL

Vetera, his spouse, and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from January 16, 1952 to 
May 15, 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005 and July 2006 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Albuquerque, New Mexico.                  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  By a decision dated on December 3, 2008, the Board concluded 
that the Veteran had not presented new and material evidence to 
reopen his claim for service connection for sleep disturbances, 
to include sleepwalking and insomnia; in that same decision, the 
Board denied the Veteran's claim for service connection for 
bilateral hearing loss.      

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  In September 2009, pursuant to a Joint Motion for Remand 
(Joint Motion) by the Veteran and VA (the parties), the Court 
vacated the Board's December 2008 decision and remanded the 
matter to the Board for compliance with the instructions in the 
Joint Motion.






CONCLUSION OF LAW

The December 3, 2008 decision, in which the Board denied 
reopening the Veteran's claim of entitlement to service 
connection for sleep disturbances, to include sleepwalking and 
insomnia, on the basis that new and material evidence had not 
been presented, and further denied the Veteran's claim for 
service connection for bilateral hearing loss, is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).       

By a December 2008 decision, the Board concluded that the Veteran 
had not presented new and material evidence to reopen his claim 
for service connection for sleep disturbances, to include 
sleepwalking and insomnia.  In that same decision, the Board 
denied the Veteran's claim for service connection for bilateral 
hearing loss.  The Veteran appealed the Board's decision to the 
Court.  While the matter was pending before the Court, the Office 
of General Counsel for VA, on behalf of VA, and the Veteran, by 
and through his attorney-representative, filed a Joint Motion, 
dated in September 2009.  In an Order, also dated in September 
2009, the Court granted the Joint Motion, vacated the Board's 
December 2008 decision, and remanded the case, pursuant to 38 
U.S.C. § 7252(a), for compliance with the directive stipulated in 
the Joint Motion.

In light of the Court's September 2009 Order, the Board decision 
dated December 3, 2008, addressing the issues of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for sleep disturbances, to 
include sleepwalking and insomnia, and entitlement to service 
connection for bilateral hearing loss, is vacated in order that 
the matters may be addressed on a proper legal basis.    


ORDER

The Board's December 3, 2008 decision with respect to the denial 
of whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for sleep 
disturbances, to include sleepwalking and insomnia, and the 
denial of entitlement to service connection for bilateral hearing 
loss, is vacated.


REMAND

A preliminary review of the Veteran's claims file reveals that, 
due to a hearing request, this matter is not ready for appellate 
disposition.  In the Veteran's substantive appeal (VA Form 9), 
dated in August 2005, the Veteran requested a videoconference 
hearing at the RO before a Veterans Law Judge.  Subsequently, in 
October 2008, while sitting at the RO in Albuquerque, New Mexico, 
the Veteran testified at a videoconference hearing before a 
Veterans Law Judge.  

By a December 2008 decision, the Board concluded that the Veteran 
had not presented new and material evidence to reopen his claim 
for service connection for sleep disturbances, to include 
sleepwalking and insomnia.  In that same decision, the Board 
denied the Veteran's claim for service connection for bilateral 
hearing loss.  The Veteran appealed the Board's decision to the 
Court.  On appeal, in September 2009, the Court vacated the 
Board's decision and remanded the appeal for readjudication.

In a letter, dated in May 2010, the Board notified the Veteran 
that the Veterans Law Judge who had conducted his hearing was no 
longer employed by the Board.  The Board indicated that, by law, 
the Veteran must be given the opportunity for another hearing.  
In the Veteran's return response, received by the Board in May 
2010, the Veteran indicated that he wanted to attend a hearing 
before a Veterans Law Judge at the RO.  Thus, this case needs to 
be returned to the RO so that a Travel Board hearing may be 
scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The Veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The purpose of this remand is to ensure 
due process of law.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of this 
case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






						(Continued on the Next Page)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


